Petition for Writ of Mandamus
Dismissed and Memorandum Opinion filed July 29, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00637-CV
____________
 
IN RE SLAVONIC MUTUAL FIRE INSURANCE
ASSOCIATION, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On July 15, 2010, relator, Slavonic Mutual Fire Insurance
Association, filed a petition for writ of mandamus in which it sought review of
the trial court’s order denying its plea in abatement and motion to compel
appraisal in the underlying action, styled Octavio Reyes and Nancy Reyes v.
Slavonic Mutual Fire Insurance Association and Donald Harrington, pending
in cause number 2009-49763, in the 11th District Court of Harris County.  See
Tex. Gov’t Code Ann §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  
On July 22, 2010, relator filed a motion to dismiss this
original proceeding as moot because the underlying case has been settled.  We
grant the motion.
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
                                                            PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Boyce.